Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 3 August 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 3d Augt 1781.
                        
                        I have been honored with your Excellency’s favr of the 25th ulto. The Count de Rochambeau communicated to me
                            the contents of your letter to him of the same date.
                        It having been proposed through, and strongly urged by, the Minister of France, that the Count de Grasse
                            should come immediately to sandy Hook, I should conceive, if your Excellency has received no official account to the
                            contrary, that that will be the first point at which he will touch. In consequence of this opinion I have lodged
                            dispatches for him with General Forman of the Militia of Monmouth on the Coast of New Jersey not far from sandy Hook, a
                            Gentleman in whom the utmost confidence may be placed. In these I have given the Count information of our
                            position—strength and prospects—as also of the probable force and divided situation of the enemy; and did not fail to
                            express my fervent Wishes that his early arrival might keep them so, or intercept them in endeavouring to form a junction.
                            The important consequences which would result from either of these events taking place are too obvious to need
                            illustration. I have also, from a full persuasion that Count de Grasse will first make his appearance off sandy Hook,
                            written to Capt. Dobbs one of our most experienced pilots, and have desired him to repair with as many more as he can
                            obtain to a secure place contiguous to the Hook, that they may be ready to go on board the Fleet the moment they are
                            assured it is that of our Ally. Should my expectations be answered, I shall make no delay in communicating the agreeable
                            intelligence to your Excellency.
                        The information received a few days ago by a Deserter, that Troops had arrived at New York from Virginia was
                            premature. subsequent accounts not only contradict it, but add, that they are not expected before the 15th of this
                            Month—In the interval, the Harbour of New York remains in a manner open and defenceless—Fortunate beyond expression would
                            it be could advantage be taken of the opportunity to possess it. I have the honor to be &c.

                    